UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6381


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ORLANDO JOHNSON, a/k/a James Armand Johnson, a/k/a
James Johnson, a/k/a James A. Johnson, a/k/a James Omar
Johnson, a/k/a James Armond Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cr-00085-DKC-1)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Orlando Johnson, Appellant Pro Se.   David Ira Salem,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Orlando Johnson seeks to appeal the portion of

the   district     court’s    order   denying     relief        on    his   28    U.S.C.

§ 2255 (2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)       (2012).            A         certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard      by         demonstrating        that

reasonable       jurists     would    find   that        the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).

            We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with   oral   argument     because      the     facts     and    legal

contentions      are   adequately     presented     in    the     materials       before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                        2